DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
2. 	Applicant's arguments filed 12/16/2020 have been fully considered but they are moot because claims 1, 7, 8 and 15 have been amended with new limitations which are not fully supported by the disclosure thus it raises the new subject matter issue and the arguments are not persuasive for the following reasons. 
 	A. With respect to the new subject matter issue raised from the non-supported limitations recited from claims 1, 7, 8 and 15, i.e., first system information related to the SI update, second system information related to the ETWS notification, or third system information related to CMAS notification, there is found no fully supports from the Specification that explicitly provides or shows the “first system information, second system information, or third system information that are related to the SI update, CMAS notification or the ETWS notification”. st paragraph as shown in the rejection below.
	B. For the arguments that the new amended features and limitations in claims 1 and 15 that overcome the non-statutory obviousness type double patenting over claims 1 and 15 of the co-pending application 15/745381, the examiner respectfully disagrees because the new limitations are not supported and raise the new subject matter issue thus the arguments regarding to the Double patenting are moot and invalid thus the non-statutory obviousness type double patenting is herein believed sustained. 
	C. With respect to the claim rejection under 35 U.S.C. 102 rejection under Yamagishi, that Yamagishi fails to teach or disclose the newly amended limitations, i.e., receiving information via a physical downlink control channel (PDCCH) without associated paging message from a network, wherein the information informs a system information (SI) update, and at least one of earthquake and tsunami warning system (ETWS) notification or commercial mobile alert system (CMAS) notification. 
	The examiner respectfully disagrees because Yamagishi teaches a receiver unit is configured to receive system information and ETWS or PWS notifications via a physical downlink control channel (PDCCH) (Yamagishi, pp [46]-[49]). 

Claim Rejections - 35 USC § 112
3. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4. 	Claims 1, 7, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, 
 	Specifically, the new amended limitations, i.e., “first system information related to the SI update, second system information related to the ETWS notification, or third system information related to CMAS notification”, are not fully supported by the specification. 	
	Correction is required. 


Claim Rejections - 35 USC § 102
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




7. 	Claim(s) 1, 4-8, 10, 11, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamagishi et al. (Publication No. US 2011/0086608).
	Regarding claim 1, (Currently Amended) Yamagishi teaches a  method performed by a wireless device in a wireless communication system (Yamagishi, the Abstract), the method comprising:
 	Receiving, from a network, information via a physical downlink control channel (PDCCH) without associated paging message, wherein the information informs a system information (SI) update, and at least one of an earthquake and tsunami warning system (ETWS) notification or a commercial mobile alert system (CMAS) notification (Yamagishi, Figure 3, pp [48]-[55]); 
 	Receiving, from the network, first system information related to the SI update based on receiving the information informing the SI update (Yamagishi, pp [46]-[49]); and 
 	receiving, from the network, at least one of second system information related to the ETWS notification, or third system information related to the CMAS notification based on receiving the information informing at least one of the ETWS notification or the CMAS notification (Yamagishi, Figure 3, pp [48]-[55]).   
Regarding claim 15, (Currently Amended) Yamagishi teaches a  wireless device in a wireless communication system (Yamagishi, the Abstract, Figure 3), the wireless device comprising: 
 	a memory; a transceiver (Yamagishi, Figure 3); and 
 	at least one processor, coupled to the memory and the transceiver, configured to control the transceiver to: (Yamagishi, Figure 3): 
 	receive, from a network, information via a physical downlink control channel (PDCCH) without associated paging message, wherein the information informs a system information (SI) update, and at least one of an earthquake and tsunami warning system (ETWS) notification or a commercial mobile alert system (CMAS) notification (Yamagishi, pp [48]-[55]);
 	Receiving, from the network, first system information related to the SI update based on receiving the information informing the SI update (Yamagishi, pp [46]-[49]); and 
 	receiving, from the network, at least one of second system information related to the ETWS notification, or third system information related to the CMAS notification based on receiving the information informing at least one of the ETWS notification or the CMAS notification (Yamagishi, Figure 3, pp [48]-[55]).   
Yamagishi, pp [48]-[49]). 
 	Regarding claim 5, (Currently Amended) Yamagishi teaches the method of claim 1, wherein the information is received in a current modification period, and wherein the first system information is received in a next modification period (Yamagishi, pp [6]-[8], [46]-[49]). 
 	Regarding claim 6, (Currently Amended) Yamagishi teaches the method of claim 1, wherein the first system information corresponds to one of system information blocks (SIBs) other than SIB10, SIB11, SIB12 or SIB14 (Yamagishi, pp [4], [31], [41], [46]-[49]). 
 	Regarding claim 7, (Currently Amended) Yamagishi teaches the method of claim 1, wherein at least one of the second system information or the third system information is received in a current modification period, and wherein the system information is received in the current modification period (Yamagishi, pp [6]-[8], [46]-[49]). 
 	Regarding claim 8, (Currently Amended) Yamagishi teaches the method of claim 1, wherein the second system information corresponds to a SIB carrying an ETWS message, and the third system information corresponds to a CMAS message (Yamagishi, pp [48]-[55]).  
 	Regarding claim 10, (Currently Amended) Yamagishi teaches the method of claim 7, wherein the information informs when or where system information is scheduled (Yamagishi, pp [6]-[8], [35]-[36]). 
 	Regarding claim 11, (Currently Amended) Yamagishi teaches the method of claim 1, wherein the information informs whether system information is updated or not (Yamagishi, pp [6]-[8], [35]-[36]).  
 	Regarding claim 14, (Currently Amended) Yamagishi teaches the method of claim 1, further comprising receiving a SIB1 which includes scheduling information of the system information from the network (Yamagishi, pp [4], [31], [35]). 

Claim Rejections - 35 USC § 103
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


12. 	Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi et al. (Publication No. US 2011/0086608) and further in view of Jha et al. (Publication No. US 2016/0100380).
 	Regarding claim 2, (Original) Yamagishi does not teach the method of claim 1, wherein the wireless device is located in enhanced coverage. 
 	Jha teaches “the wireless device is located in enhanced coverage” (Jha, pp [16]). 
	 Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Yamagishi by incorporating teachings of Jha, methods and devices for transmitting messages in legacy and extended coverage regions by successfully providing communication services to user equipment UEs which are located in poor network coverage or poor signal condition areas thus the methods and devices are configured to provide such coverage to those poor coverage or poor signal small areas, e.g., enhanced coverage areas or narrower bandwidth cells such as picocells or femtocells, and therefore to improve the network coverage to most areas to guarantee wireless communication services to customers located in the areas with the sufficient and effective manner.   

	Jha teaches “the wireless device operates with narrower bandwidth than a cell bandwidth” (Jha, pp [16]). 
	 Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Yamagishi by incorporating teachings of Jha, methods and devices for transmitting messages in legacy and extended coverage regions by successfully providing communication services to user equipment UEs which are located in poor network coverage or poor signal condition areas thus the methods and devices are configured to provide such coverage to those poor coverage or poor signal small areas, e.g., enhanced coverage areas or narrower bandwidth cells such as picocells or femtocells, and therefore to improve the network coverage to most areas to guarantee wireless communication services to customers located in the areas with the sufficient and effective manner.   

13. 	Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi et al. (Publication No. US 2011/0086608) and further in view of Lee et al. (Publication No. US 2017/0105166). 
 	Regarding claim 12, (Currently Amended) Yamagishi does not teach the method of claim 1, wherein the information informs downlink (DL) resources and a modulation and coding scheme (MCS) used for transmission of system information. 
 	Lee teaches “the information informs downlink (DL) resources and a modulation and coding scheme (MCS) used for transmission of system information.” (Lee, pp [140]-[142], [162]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Yamagishi by incorporating teachings of Lee, method and system for providing wireless communication services to wireless units WTRUs in a coverage enhanced (CE) mode or non-CE mode wherein the WTRUs receive system information blocks a physical downlink on channel based on locations and modes of the WTRUs and the system information blocks may include compact scheduling information, which includes resource allocation or MCS level that enables the WTRUs to find and acquire from the downlink channel, thus the 
 	Regarding claim 13, (Currently Amended) Yamagishi does not teach the method of claim 1, wherein the information informs a transport block size (TBS) of system information. 
 	Lee teaches “the information informs a transport block size (TBS) of system information.” (Lee, pp [154]-[156]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Yamagishi by incorporating teachings of Lee, method and system for providing wireless communication services to wireless units WTRUs in a coverage enhanced (CE) mode or non-CE mode wherein the WTRUs receive system information blocks, system information and various types of other information, such as scheduling, modification, transport information including transport block size of the SI, in a physical downlink on channel based on locations and modes of the WTRUs, thus the system may provide a more effective and sufficient communications to WTRUs in coverage limited areas.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.